Citation Nr: 1019548	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-30 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to 
September 12, 2006, and a rating in excess of 70 percent from 
September 12, 2006, forward, for adjustment disorder.  

2.  Entitlement to a rating in excess of 20 percent for post-
operative residuals of right ankle injury.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to February 
1981 and active duty for training from March 11, 1997, to 
April 10, 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  A hearing before the undersigned 
Veterans Law Judge was held at the RO in June 2008.  The 
hearing transcript has been associated with the claims file.

The issue of entitlement to TDIU is addressed in the remand 
portion of the decision below, and is remanded to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Prior to September 12, 2006, the Veteran's adjustment 
disorder was not manifested by obsessional rituals; impaired 
speech; near-continuous panic; impaired impulse control; 
persistent hallucination, spatial disorientation; neglect of 
personal appearance and hygiene; impaired thought processes 
or communication; delusions; inappropriate behavior, severe 
impairment in the ability to establish or maintain 
relationships; or severe impairment in the ability to obtain 
or retain employment.

2.  From September 12, 2006 forward, the evidence of record 
does not demonstrate that the Veteran is or has been totally 
impaired by her adjustment disorder.

3.  The Veteran's right ankle disability is not manifested by 
malunion or anklylosis or the approximation thereof due to 
functional impairment due to symptoms such as pain, and the 
scar associated with the surgeries performed on the ankle is 
nontender, nonadherent, stable, and superficial, and it 
affects an area of less than 929 square centimeters and does 
not limit motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent prior 
to September 12, 2006, and a rating in excess of 70 percent 
from September 12, 2006, forward, for adjustment disorder 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (2009).

2.  The criteria for a rating in excess of 20 percent for a 
right ankle disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Complete notice was sent in May and August 2006 and December 
2008 and the claims were readjudicated in a December 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

Furthermore, VA has obtained service medical records, 
assisted the appellant in obtaining evidence, afforded the 
appellant physical examinations which adequately describe the 
nature of the Veteran's psychiatric and right ankle 
disabilities, obtained medical opinions as to the severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  VA has substantially 
complied with the notice and assistance requirements and the 
appellant is not prejudiced by a decision on the claims at 
this time.





Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Adjustment Disorder 

The Veteran's adjustment disorder is rated at 50 percent 
prior to September 12, 2006, and 70 percent from September 
12, 2006 forward.  She contends higher ratings are warranted.  

The Veteran's adjustment disorder has been evaluated pursuant 
to 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9440 for chronic 
adjustment disorder, in accordance with the General Rating 
Formula for Mental Disorders (Formula).  

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The Formula provides a 70 percent disabling rating for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships. 

The Formula provides a 100 percent rating for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The "such symptoms as" language of the diagnostic codes for 
mental disorders in 38 C.F.R. § 4.130 means "for example" 
and does not represent an exhaustive list of symptoms that 
must be found before granting the rating of that category.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
However, as the Court also pointed out in that case, 
"[w]ithout those examples, differentiating a 30% evaluation 
from a 50% evaluation would be extremely ambiguous."  Id.  
The Court went on to state that the list of examples 
"provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

Prior to September 12, 2006

February 2006 VA treatment records reveal the Veteran's 
histories of hearing the voice of her deceased father.  She 
also reported having good family support and having three 
close friends and denied suicidal or homicidal ideation or 
suicide attempt.  The February 2006 VA treatment records 
further reveal that the Veteran was admitted for inpatient 
treatment for drug and alcohol dependence.  Examination at 
the time of and subsequent to intake revealed that the 
Veteran was oriented with normal speech, adequate memory, 
adequate judgment, adequate insight, tearful affect, and 
"down" mood.  The Veteran was assessed with 
cocaine/alcohol/cannabis/nicotine dependence and substance-
induced mood disorder and assigned Global Assessment of 
Functioning (GAF) scores of 21 and 35.  The Veteran was 
scheduled to be discharged from the rehabilitation program in 
March 2006.  

In July 2006, the Veteran was admitted to a VA detoxification 
unit and then assigned to an outpatient treatment program for 
drug and alcohol dependence.  The associated records reflect 
that the Veteran was oriented to time, place, and personal 
identity and that she denied suicidal or homicidal ideation 
or hallucination.  The records further reflect an assessment 
of drug and alcohol dependence and substance-induced mood 
disorder and the assignment of a GAF score of 21.  

Subsequently in July 2006, a VA examination was conducted.  
The examination record reflects the Veteran's history of poor 
appetite, suicidal ideation without intent, nightmares, and 
sleep disturbance, and the Veteran reported being "very 
depressed" every day for the previous three months because 
of her living situation (she was homeless) and the absence of 
her children.  The Veteran also reported that she did not 
enjoy "much of anything".  She denied homicidal ideation 
and hallucinations.  Examination revealed that the Veteran 
was causally groomed and fully oriented.  She displayed 
considerable dyphoria and was careful during the examination.  
Speech was within normal limits with regard to rate and 
rhythm.  Mood was depressed, and affect was appropriate to 
content.  Thought processes and associations were logical and 
tight, memory was grossly intact, and no delusion or 
confusion was noted.  Insight was somewhat limited, and 
judgment was somewhat impaired.  After examination, the 
examiner diagnosed the Veteran with depressive disorder and 
assigned a GAF score of 42.  The examiner reported that the 
etiology of the Veteran's depression was unclear because the 
Veteran related it to her life situation and not her physical 
problems and because it was certainly possible that the 
depression was secondary to substance abuse.  The examiner 
noted that the Veteran did report some impairment of social 
functioning and opined that the Veteran's symptoms were 
severe, but did not preclude employment or activities of 
daily living and did not impair thought processing or 
communication.  

An August 2006 VA psychiatric record reflects a diagnosis of 
polysubstance dependence and depression and the assignment of 
a GAF score of 40.  A subsequent August 2006 VA psychiatric 
record reflects the Veteran's history of depression because 
of her living situation; feelings of guilt and worthlessness 
because she was not with her sons; visual hallucinations 
around the anniversary of her father's death; auditory 
hallucinations; sleep impairment; loss of appetite; impaired 
ability to focus; anxiety attacks two to three times a month; 
lack of interest in doing things or being around people; and 
low energy levels; and she reported that she only got out of 
bed when forced.  She also reported a history of suicidal 
ideation with plan in July, but her son talked her out of it.  
She denied any current suicidal or homicidal ideation.  The 
examiner made a review of symptoms, in which he indicated 
that the Veteran had depressive symptoms, but no symptoms of 
panic attacks, anxiety, social phobia, posttraumatic stress 
disorder, obsessive-compulsive disorder, mania, or psychosis.  
He also noted that the Veteran had good insight and a 
supportive family.  Examination revealed that the Veteran was 
well-groomed and causally dressed.  Behavior was cooperative 
and calm, though the Veteran became upset and cried when 
talking about her current situation and the death of her 
father.  Affect was congruent with mood, and mood fluctuated 
appropriately with conversation.  Speech was normal.  Thought 
process was linear and goal-oriented, and the Veteran 
displayed no hallucination, delusion, obsession, or current 
suicidal or homicidal ideation.  The examiner stated that the 
Veteran's symptoms were consistent with a cocaine-inducted 
mood disorder with early remission and assigned a GAF score 
of 31.  

After review of the evidence, the Board finds that a rating 
in excess of 50 percent is not warranted as the evidence does 
not suggest that the Veteran's adjustment disorder resulted 
in occupational and social impairment with deficiencies in 
most areas at any time during this period.  Initially, the 
Board notes that the evidence dating during this period 
reflects a finding of "severe" psychiatric symptoms and the 
assignment of GAF scores ranging from 21 to 42, which 
corresponds to findings at best of  serious symptoms or 
serious impairment in social, occupational or school 
functioning.  The assessment and GAF scores were not assigned 
solely based on the Veteran's adjustment disorder, however; 
rather, they were made with regard to the adjustment disorder 
and the Veteran's drug and alcohol dependence and substance-
induced mood disorder.  Furthermore, even if the Board 
concluded that the assessment and GAF scores were based 
solely on the adjustment disorder, GAF scores and an 
examiner's assessment of the severity of the condition must 
be considered in light of the actual symptoms of the 
Veteran's disorder, because the actual symptoms provide the 
primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a).  This is due, in part, because the 
scores and assessments are generally based on the veteran's 
symptoms that particular day, rather than based on any long-
term symptomatology.  

In this case, the Veteran's symptomatology does not more 
nearly approximate the disability picture contemplated by a 
rating in excess of 50 percent for adjustment disorder.  The 
evidence of record does not suggest that the Veteran has 
obsessional ritual, impaired speech, impaired impulse 
control, a thought disorder, persistent hallucinations, 
violent outbursts, or homicidal or recurrent suicidal 
ideation, and the medical evidence documents that the Veteran 
is well-groomed, oriented to person, place, and time, and 
able to maintain relationships with her family and three 
friends.  Furthermore, although the Veteran was unemployed 
during this period, the evidence indicates that the Veteran's 
unemployment was unrelated to her psychiatric symptoms.  See, 
e.g., July 2006 VA examination record; August 2006 VA 
treatment record.  

The Board acknowledges the Veteran's histories of anxiety 
attacks and depression.  The evidence does not reflect any 
medical findings that the Veteran has an anxiety attack 
disorder, however, and even assuming the Veteran's statements 
standing alone were competent evidence of chronic anxiety 
attacks due to the adjustment disorder, there is no 
indication that the anxiety attacks are near-constant.  
Furthermore, although the evidence suggests that the 
Veteran's depression is near-constant, the preponderance of 
the evidence does not suggest that the depression, or any 
other symptom, results in an impairment of the Veteran's 
ability to function independently.  In this case, the 
evidence most nearly approximates the disability picture 
contemplated by the currently assigned rating.  Thus, the 
claim for a higher rating is denied for the period prior to 
September 12, 2007.  

From September 12, 2006 forward

On September 12, 2006, the Veteran presented for treatment 
with complaints of suicidal thoughts and increased 
depression.  The Veteran was initially assessed with 
depression with suicidal ideations not homicidal.  A 
psychiatric consultation was then conducted.  The 
consultation report reflects the Veteran's histories of sleep 
disturbance, diminished interest, diminished energy, 
decreased concentration, and feelings of worthless, 
hopelessness, and worry because she was homeless and because 
she was not with her children or providing for them.  She 
also reported hearing voices that told her to hurt herself 
and seeing images of her deceased father.  She stated that 
her depression had worsened over the previous two weeks.  She 
denied any previous suicide attempt but reported that she had 
thought of suicide for a long time.  She indicated that she 
had no intent to actually commit suicide, however, because of 
her children:  they were a barrier to suicide.  Examination 
revealed that the Veteran was alert and fully oriented but 
poorly groomed and dressed.  She did not maintain eye 
contact, and she was very tearful.  There was no evidence of 
agitation, motor retardation, tics, or tremors; speech was 
normal; thought processes were logical, coherent, and goal-
directed without loosening of association; and there was no 
evidence of aphasia or dysarthia.  Affect was blunted, and 
range was constructed.  Insight and judgment were poor based 
on the suicidal ideation and plan.  The Veteran was admitted 
for acute stabilization, assessed with polysubstance 
dependence and depression, and assigned a GAF score of 21.  
She was discharged one week later.  

In July 2007, the Veteran presented for treatment with a 
history of difficulty coping with the death of a friend two 
weeks earlier.  She also reported a history of auditory 
hallucinations of her father's voice but denied any present 
hallucination.  She indicated that she had not been adherent 
with her medications and that she had relapsed a few days 
earlier.  Examination revealed depressed mood, good hygiene, 
normal psychomotor activity, linear thought process, and 
congruent, restricted, and appropriate affect, and the 
Veteran denied suicidal or homicidal ideation.  The Veteran 
was assessed with polysubstance dependence and depression, 
rule out major depressive disorder with psychosis, and 
assigned a GAF score of 21.  

A March 2008 VA examination record reflects the Veteran's 
history of having "good days" and "bad days".  She 
reported that she had not felt like getting up that morning, 
and she stated that she had been somewhat depressed for the 
previous 10 days because it had been her father's birthday.  
The Veteran also reported that she had a fair appetite, that 
she averaged five to six hours of sleep a night (which was an 
improvement), that she had "some" difficulty falling 
asleep, and that she had mild depression three to four days a 
week, and she denied anhedonia, hallucination, or current 
suicidal or homicidal ideation.  She also denied using drugs 
or alcohol since August 2007.  The Veteran reported that she 
lived with her sons, and she indicated that she spent her 
time at home watching television or visiting a friend who 
lived across the street.  She also reported that she last 
worked about four months earlier, when she worked for three 
months doing factory work.  She indicated she was let go 
because of absenteeism during her probationary period, which 
she attributed to pain and depression.  Examination revealed 
that the Veteran was casually groomed with normal speech, 
logical and tight thought processes and associations, 
adequate insight and judgment, grossly intact memory, and 
full orientation.  Mood was euthymic, and affect was 
appropriate to content.  No delusional material was noted.  
The examiner diagnosed the Veteran with mild depressive 
disorder and assigned a GAF score of 55.  The examiner stated 
that he did not find evidence that depression precluded 
employment.  He also found no gross impairment in social 
functioning, no preclusion of activities of daily living, and 
no impairment in thought processing or communication.  

May and June 2008 VA treatment records reflect the Veteran's 
negative history as to suicidal or homicidal ideation.  

In June 2008, the Veteran presented testimony before the 
undersigned Acting Veterans Law Judge.  During the hearing, 
the Veteran testified that she had a history of 
hallucinations, suicidal ideation, and lack of desire to 
maintain hygiene.  She also testified that she did not do 
anything and that she was socially isolated with the 
exception of interaction with her sons.  

Subsequent June 2008 VA treatment records reflect the 
Veteran's history of using drugs and alcohol and of being 
homeless since her landlord sold his house three weeks 
earlier.  During one evaluation, the Veteran provided a 
history of depression, suicidal ideation, anxiety, 
visual/audio hallucinations, problems with 
memory/concentration, and problems controlling violent 
behavior ("hitting walls") in the last 30 days.  The 
records indicate that the suicidal ideation and 
hallucinations were the result of drug use, however: the 
Veteran indicated that these symptoms were only present while 
using drugs.  Examination revealed that the Veteran was 
appropriately dressed and groomed with full affect, adequate 
insight and judgment, and normal speech.  The records reflect 
assessments of polysubstance abuse and the assignment of GAF 
scores of 31 and 39.  

July 2008 VA treatment records reflect the Veteran's 
continued history of alcohol and drug use.  The Veteran 
denied suicidal thoughts but reported having auditory 
hallucinations.  Examination revealed rational, relevant, and 
goal-directed thought processes; full affect; full 
orientation; adequate memory; adequate insight and judgment; 
and normal speech.  The examiner diagnosed the Veteran with 
polysubstance abuse and assigned a GAF score of 25.  

Subsequently in July 2008, the Veteran entered a drug and 
alcohol rehabilitation treatment program.  See July 2008 VA 
medical records.  At the time of admission, the Veteran was 
noted to have mild impairment of her ability to wear 
appropriate clothes, establish friendships and relationships 
with staff, have family support with frequent contacts, 
participate in hobbies and health interest, and work 
independently.  She was also noted to have mildly impaired 
duration of attention with the ability to focus on tasks at 
hand.  The Veteran was assessed with drug and alcohol 
dependence and substance-induced mood disorder and assigned a 
GAF score of 21.  Inpatient treatment records present the 
Veteran's history that her mood was "better in some ways", 
though she still reported feeling depressed nearly every day, 
feeling bad about herself nearly every day, having lack of 
energy and little interest or pleasure in doing things nearly 
every day, having sleep impairment more than half the days, 
feeling that she would be better off dead or thinking of 
hurting herself in some way more than half the days, and 
having trouble concentrating more than half the days.  She 
also reported that she found it very difficult to do her 
work, take care of things at home, or to get along with 
people.  The inpatient records indicate that the Veteran was 
casually dressed and cooperative with logical and goal-
directed thought process and negative histories as to 
suicidality or homicidality.  Affect was constricted, 
neutral, labile, and mood-congruent.  The Veteran was 
discharged from the rehabilitation program in August 2008.  

August 2008 VA treatment records reflect the Veteran's 
negative histories as to suicidal ideation and document that 
the Veteran was casually dressed and oriented to at least 
time, place, and person.  The treatment records also document 
that thought processes were logical and goal-directed; affect 
was constricted, and neutral, labile, and mood-congruent.  
The Veteran reported that her mood was "better in some 
ways", though she still felt depressed nearly every day, 
felt bad about herself nearly every day, had lack of energy 
and little interest or pleasure in doing things nearly every 
day, had sleep impairment more than half the days, felt that 
she would be better off dead or thinking of hurting herself 
in some way more than half the days, and had trouble 
concentrating more than half the days.  She also reported 
that she found it very difficult to do her work, take care of 
things at home, or to get along with people.  The Veteran was 
assessed with major depressive disorder.  

An August 2008 VA Vocational Rehab counseling record reflects 
a finding that the Veteran's major depressive disorder was 
severe and recurrent.  

In June 2009, the Veteran presented to the emergency room 
with complaints of worsening mood and onset of suicidal 
ideation over the previous month, since stopping her 
medication and relapsing on drugs.  The Veteran additionally 
reported having thoughts of killing her children along with 
herself.  Examination revealed that speech was normal; range 
was full; affect was labile; thought processes were logical, 
coherent, and goal-directed without loosening of 
associations; and insight and judgment were adequate.  The 
Veteran was fully oriented and adequately kempt and 
maintained.  She denied visual hallucination at that time bur 
reported a history of visual hallucination approximately six 
months earlier.  She reported auditory hallucination telling 
her to kill herself.  She denied a history of violent 
behavior.  On admission, the Veteran was assessed with 
depression - major depressive disorder rule out substance 
abuse mood disorder and cocaine/alcohol/cannabis dependence 
and assigned GAF scores of 21 and 31.  Subsequent inpatient 
records indicate that the Veteran was fully oriented and 
neatly groomed with negative histories as to suicidal or 
homicidal ideation or hallucination.  She was assessed with 
depression and cocaine/alcohol/cannabis dependence and 
assigned a GAF score of 35.  The Veteran was discharged, one 
week after admission, with a diagnosis of depression and 
cocaine/alcohol/cannabis dependence and assigned a GAF score 
of 40.  At the time of discharge, she was neatly groomed and 
fully oriented and speech was coherent, mood was good, and 
affect was broad.  She denied any hallucinations or suicidal 
or homicidal ideation.  

An August 2009 VA treatment record reflects the Veteran's 
history of having conflict with the woman with whom she was 
staying.  The Veteran reported that the conflict resulted in 
anxiety, poor sleep, and increased pain, and she stated that 
she had some homicidal ideation, which she resolved by going 
to her room until she became calm.  She indicated that her 
medication was working and keeping her calm and helping her 
sleep.  She denied current homicidal or suicidal ideation.  
Examination revealed that she was casually dressed with a 
stressed mood.  Affect was congruent with mood and had full 
range.  Thought processes were rational, relevant, and goal-
directed.  She denied hallucinations.  The examiner assessed 
the Veteran with adjustment disorder with mixed features, 
depression, and drug and alcohol dependence in early 
remission and assigned a GAF score of 30.  

Subsequently in August 2009, a VA examination was conducted.  
The examination record reflects the Veteran's history that 
her medication was helping:  she stated that she was getting 
more sleep and eating more and that she had no suicidal or 
homicidal ideation or hallucination.  She reported that she 
was staying with a friend who helped her.  The Veteran 
informed the examiner that she had relapsed and sought 
treatment approximately one month earlier, due to a 
confrontation with a friend.  She also informed the examiner 
that she tried to work in February 2009, but could not keep 
working because of her back disorder.  Examination revealed 
that the Veteran was casually groomed and fully oriented.  
She displayed some dysphoria and was tearful at times.  
Speech was within normal limits.  Mood was generally euthymic 
with some depression.  Affect was appropriate to content.  
Thought processes and associations were logical and tight.  
Memory was grossly intact.  No delusion was noted, and 
insight and judgment were adequate.  The examiner diagnosed 
the Veteran with adjustment disorder with depressed mood and 
assigned a GAF score of 55.  The examiner opined that the 
Veteran's symptoms were mild to moderate, and he indicated 
that he did not find evidence that depression precluded 
employment.  The examiner added that he did not find evidence 
suggesting specifically that depression negatively impacted 
social functioning, precluded activities of daily living, or 
resulted in any impairment in thought processing or 
communication. 

After review of the record, the Board finds that a rating in 
excess of 70 percent is not warranted at any time during this 
period.  The records contain no findings of total impairment, 
and the reported symptoms do not approximate the disability 
picture created by the 100 percent rating.  There is no 
evidence of impairment in thought processes or speech; 
delusion; disorientation to time, person, or place; loss of 
contact with reality; or grossly inappropriate behavior, and 
VA examiners have determined that the Veteran's psychiatric 
disorder does not preclude employment.  The Board 
acknowledges that the Veteran has reported having impaired 
memory and impaired ability to perform her activities of 
daily living, to include maintaining personal hygiene.  There 
is no objective evidence of gross impairment of memory or 
intermittent inability to perform activities of daily living, 
however, and the record generally reflects findings of intact 
memory and adequate hygiene and intact ability to perform the 
activities of daily living.  The Board also acknowledges that 
the Veteran has reported suicidal ideation and homicidal 
ideation.  The evidence does not suggest that the Veteran has 
persistent suicidal or homicidal ideation, however, and the 
Board notes that the ideation is generally without intent or 
plan, which suggests that there is no risk of harm.  
Moreover, even if these symptoms could be interpreted as 
evidence that the Veteran posed a persistent risk to herself 
or others, the evidence indicates that the suicidal and 
homicidal ideation is the result of drug usage rather than 
the service-connected adjustment disorder.  As such, these 
symptoms cannot be the basis of a higher rating.  The Board 
further acknowledges that the Veteran has reported 
hallucinations.  The records indicate that the Veteran has 
been able to control her behavior and maintain contact with 
reality, however, so that her hallucinations do not render 
her completely impaired.  Moreover, the evidence indicates 
that the hallucinations result from drug usage and not the 
service-connected adjustment disorder.  Thus, the 
hallucinations cannot serve as the basis for a higher rating.  
Finally, the Board acknowledges that the Veteran has reported 
social isolation.  The evidence indicates that she maintains 
relationships with her sons, however, and that she has some 
friends with whom she stays, and although these relationships 
are no doubt affected by the manifestations of the Veteran's 
psychiatric disability, this impairment is not total and the 
level of impairment is reflected in the 70 percent evaluation 
assigned.  

The GAF scores assigned solely on the Veteran's adjustment 
disorder also indicate findings of less than total 
impairment.  The Board notes that the record documents the 
assignment of GAF scores as low as 21, which corresponds to 
behavior considerably influenced by delusions or 
hallucinations or serious impairment, in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home, or friends).  The evidence documents that these 
low findings are linked to the Veteran's usage of drugs 
rather than the adjustment disorder, however, and the Board 
notes that when GAF scores are solely assigned based on the 
adjustment disorder, the scores are much higher, reflecting 
less than total impairment.  

Based on the foregoing, the Board finds that the disability 
picture contemplated by the 100 rating is not met; 
consequently, a higher schedular rating is denied.

Extraschedular Consideration 

The Board has also considered whether extraschedular 
consideration is warranted at any time during the appellate 
period.  While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
adjustment disorder.  In comparing the Veteran's current 
disability levels and symptomatology to the Rating Schedule, 
the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology, including functional 
impairment, and provided for higher ratings for more severe 
symptoms which have not been demonstrated.  In other words, 
the effects of the Veteran's adjustment disorder have been 
fully considered and are contemplated in the rating schedule; 
hence, referral for an extraschedular rating is unnecessary 
at this time.






Right Ankle Disability 

With the exception of a temporary total evaluation in March 
2007, the Veteran's right ankle disability is rated under DC 
5271 at 20 percent for marked limitation of motion of the 
ankle.  The Veteran contends that a higher rating is 
warranted.  

A February 2006 VA treatment record reports that the Veteran 
ambulated without difficulty, that the Veteran had  normal 
range of motion of all extremities, and that the extremities 
had no swelling or edema..  A March 2006 VA treatment record 
notes that the Veteran had mild swelling and pain on 
palpation of the right ankle.  Range of motion remained full, 
however.  

A July 2006 VA examination record reflects the Veteran's 
history of chronic pain in the ankle, which precluded her 
from running or from standing or walking for prolonged 
periods.  She indicated that repetitive use of the ankle 
seemed to help the symptoms.  The Veteran reported that her 
daily activities were not affected because she did not do 
much.  She indicated that she had not been able to continue 
working at her old job, however, because the job involved 
standing on her feet for nine to ten hours a day, which she 
could not do because of her ankles.  The Veteran reported 
that she usually used a cane for ambulation, but she did not 
have it at the time of examination because it had been 
misplaced.  Examination revealed mild tenderness over the 
lateral malleolus.  There was no swelling.  The Veteran had a 
well-healed curvilinear, six centimeter incision over the 
right lateral malleolus.  The scar was not tender, 
erythematous, elevated, or retracted, and it did not adhere 
to underlying tissue.  The Veteran was able to dorsiflex to 8 
degrees and plantar flex to 10 degrees with slight pain on 
motion.  There was no additional loss after repetition.  The 
examiner diagnosed the Veteran with postoperative residuals 
of right ankle injury.  

A February 2007 pre-operative screening note reflects the 
Veteran's history that walking two blocks did not create 
problems.  The Veteran did report significant pain and 
inability to dorsiflex the ankle beyond usual because of pain 
from the cyst.  The Veteran denied any paresthesia involving 
the foot.  On March 1, 2007, the ganglion cyst was removed 
form the right ankle.  A March 2007 follow-up record reflects 
the Veteran's history of doing "quite well".  She indicated 
that the pain was well-controlled, and she denied no 
complaints.  The Veteran failed to report for follow-up 
appointments in April and May 2007.  

An August 2007 VA examination record reflects the Veteran's 
history of pain in the lateral aspect of the ankle, worsened 
by prolonged walking or standing.  Examination revealed mild 
chronic swelling on the right ankle laterally with a healed 
surgical scar, which the Veteran would not let the examiner 
touch.  There was no clinically detectable instability.  The 
Veteran was noted to dorsiflex to 10 degrees, plantar flex to 
20 degrees, invert to 20 degrees, and evert to 5 degrees.  
The examiner reported that the Veteran was somewhat self-
limiting her range of motion.  X-ray images showed normal 
bony architecture without disease, deformity, or sign of 
injury.  The examiner diagnosed the Veteran with status-post 
right ankle excision of ganglion cyst.  The examiner noted 
that the Veteran's ankle was in the post-operative stages and 
was still sore due to the surgery in March 2007.  The 
examiner indicated that the Veteran was still limited 
somewhat by the ankle but there was no demonstrable 
instability or subluxation, and the examiner reported that 
although the Veteran used a cane, she was able to walk 
without it.  

In June 2008, the Veteran presented testimony before the 
undersigned Acting Veterans Law Judge.  At that time, she 
testified that she had pain and very limited range of motion 
in the right ankle and that she had instability which 
required the use of an assistive device to move 
independently.  She also testified that the ankle disability 
limited some of her day-to-day activities around the house 
and caused significant impairment in performing daily 
activities.  

In June 2008, lay statements were received in which people 
who know the Veteran reported that they had seen her have 
difficulty walking and standing due to severe pain.  

An August 2008 VA treatment record reflects that the Veteran 
had 4-/5 muscle strength with dorsiflexion in the right 
ankle.  Subsequent VA treatment records indicate that, 
although the Veteran used a cane, she was ambulatory and 
steady, albeit with a slight limp, when walking without the 
cane.  See, e.g., June 2009 VA treatment records.  

An August 2009 VA examination record reflects the Veteran's 
history of discomfort and swelling with exertion.  The 
Veteran indicated that her ankle was better since the surgery 
in March 2007, though it still gave her a problem.  She 
reported having pain, weakness, and fatigability when on her 
feet for long periods.  The examiner noted that the Veteran 
was cooperative and did not symptom amplify.  Examination 
revealed that the Veteran was able to walk, including heel 
and toe, with a normal gait without a cane.  She had an eight 
centimeter nontender scar over the anterolateral right ankle.  
There was no swelling, heat, instability, or ankylosis.  She 
had 10 degrees dorsiflexion, 20 degrees plantar flexion, 10 
degrees inversion, and 0 degrees eversion.  There was no 
additional motion loss due to use, weakened movement, excess 
fatigability, or anything else.  X-ray images showed normal 
bony anatomy with preserved ankle joint.  The examiner 
diagnosed the Veteran with status-post excision of ganglion 
cyst times two with chronic arthralgia which caused mild to 
moderate "loss of use".  The examiner noted the Veteran's 
history that she was unable to walk on the ankle when it was 
swollen.  He reported that the Veteran walked "perfectly 
well" the day of examination, though the ankle was not 
swollen at that time, and he stated that he would estimate 
functional limitation on her standing and walking as minimal.  

After review of the evidence, the Board finds that a higher 
rating is not available for the Veteran's service-connected 
right ankle disability.  As noted above, the Veteran's right 
ankle disability is currently rated under DC 5271.  A 20 
percent rating is the maximum rating available under DC 5271; 
therefore, a higher schedular rating is not warranted under 
that diagnostic code.  A higher rating is also not available 
under any other diagnostic code as there is no evidence of 
malunion of the tibia and fibula, and although the evidence 
reflects findings of painful and limited motion, motion is 
not so limited as to approximate ankylosis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5262, 5270.  See also DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 
4.45.  Thus, a higher schedular rating is not warranted.  

The Board has considered whether a separate rating is 
available based on the evidence of a scar at the site of the 
cyst removal but finds that no such rating is warranted as 
the evidence does not suggest that the scar is tender on 
examination, deep, or unstable or that it limits motion or 
affects an area of at least 929 square centimeters.  See 
38 C.F.R. § 4.118.  

The Board has also considered whether a higher rating may be 
warranted on an extraschedular basis based on the Veteran's 
history of occupational impairment as a result of her right 
ankle disability.  As noted above, the threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular rating for the service-connected 
disability is inadequate.  There must be a comparison between 
the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record does not suggest that the rating 
criteria are inadequate for rating the Veteran's service-
connected right ankle disability.  Although the Veteran has 
reported that she is unable to stand or walk on her right 
ankle, these contentions are not supported by the objective 
evidence which demonstrates findings of no instability, 
ability to walk unassisted, and minimal functional limitation 
on standing and walking, and in comparing the Veteran's 
current disability levels and symptomatology to the Rating 
Schedule, the rating criteria reasonably describe the 
Veteran's disability levels and symptomatology, including 
functional impairment due to pain and limitation of motion, 
and provided for higher ratings for more severe symptoms 
(i.e. ankylosis or the approximation thereof due to pain), 
which have not been demonstrated.  In other words, the 
effects of the Veteran's disabilities have been fully 
considered and are contemplated in the rating schedule; 
hence, referral for an extraschedular rating is unnecessary 
at this time.





ORDER

A rating in excess of 50 percent prior to September 12, 2006, 
and a rating in excess of 70 percent from September 12, 2006, 
forward, for adjustment disorder is denied. 

A rating in excess of 20 percent for a right ankle disability 
is denied.  


REMAND

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied ,and VA must 
consider whether the veteran is entitled to TDIU.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Court has 
held that TDIU is an element of all appeals of an initial or 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran has consistently reported that she is unable to 
maintain gainful employment, and in April 2008, she reported 
that this unemployment was the result of problems "standing, 
sitting, and walking".  See April 2008 statement.  The Board 
acknowledges that the Veteran has generally reported that her 
inability to retain employment is due to her non-service 
connected back and hip disorders.  She has indicated that her 
service-connected right ankle disability and depression also 
impairs her ability to work, however; thus, the Board finds 
that the Veteran has made a valid claim for TDIU and, as the 
RO has not yet considered whether the Veteran is entitled to 
TDIU, the issue must be remanded for consideration. 

The Court has held that in the case of a claim for TDIU, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on the ability to work.  Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  In this case, although a 
VA examination was recently conducted and assessments on the 
functional impact of the right ankle disability were 
obtained, the examiner did not provide an opinion as to 
whether the right ankle disability precluded the Veteran from 
obtaining or retaining gainful employment.  Thus, on remand, 
this opinion should be obtained.  

Accordingly, the appeal is REMANED for the following:

1. The RO must provide the Veteran with a 
letter satisfying the duty to notify 
provisions with respect to her claim of 
entitlement to TDIU.  The Veteran should 
be asked to provide all relevant 
information concerning any employment 
from April 2008 to the present.  

2.  Return the claims folder to the 
examiner who conducted the August 2009 VA 
joints examination (or, if unavailable, 
another appropriate VA reviewer)  In an 
addendum, the reviewer should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's right 
ankle disorder prevents the Veteran from 
obtaining or retaining gainful 
employment.  The examiner should 
acknowledge his review of the claims 
file.  A complete rationale for any 
opinions expressed must be provided.

3.  Then adjudicate the issue of whether 
TDIU is warranted.  If TDIU is denied, 
the Veteran and his representative must 
be provided a supplemental statement of 
the case.  After the Veteran and her 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


